DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The receipt of Information Disclosure Statements submitted on 08/17/2020 and 04/19/2021 is acknowledged.
Status of Claims:
Claims 1-19 are pending in the application

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “such that the pharmaceutically acceptable matrix material substantially does not dissolve in it”; using the word “substantially” makes the claims unclear as if the matrix-forming material is insoluble, barely soluble or fairly soluble. Turning to the specification for an interpretation to what the word means leads to further ambiguity since the only Example in the specification that show the matrix-forming and the solvent is Example 1 disclosing including hydroxypropyl methylcellulose (Phamacoat 606) as a matrix material and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., WO 2006031209 (hereinafter Yang) in view of Breitenbach et al. WO 2013023775 (hereinafter Breitenbach). (The references were provided by Applicant in the IDS submitted 08/15/2019)
	Regarding instant claim 1, 7 and 17, Yang teaches films which must be formed into a sheet prior to drying (page 39, line 5). The films are formed by combining desired components to form a multi-component matrix including polymer, water, and an active OR other components as desired, the combination is formed into a sheet or film, by any method known in the art such as casting the multi-component matrix (page 39, lines 5-9). Note that forming the sheet before drying meets the limitation of forming the wet film. The reference teaches that a multi-layered film may also be achieved by coating, spreading, or casting a combination onto an already formed film layer (page 39, lines 11-12). Yang states that the polymer may be water soluble, water swellable, water insoluble, or a combination of one or more either water soluble, water swellable or water insoluble polymers (page 23, lines 22-24). Example of water-insoluble suitable polymers include ethyl cellulose, hydroxypropyl ethyl cellulose, cellulose acetate phthalate, hydroxypropyl methyl cellulose phthalate and combinations thereof (page 23, lines 31-32). Example of water-soluble polymers include polyethylene oxide (PEO), pullulan, hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HPC), hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium aginate,polyethylene glycol, xanthan gum, tragancanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl copolymers, starch, gelatin, 30 and combinations thereof (page 23, lines 25-30). These matrices materials meet the limitation of the matrix recited in claim 18. Although the reference does not teach literally that the film is porous, the composition used contains a solvent which is evaporated leaving pores on the surface and/or the presence of more than one porogen such as mannitol (page 33, line 20) and starch (page 23, line 29 and page 38, lines 21-22 and Tables 1 and 4); note that starch is used in the reference as a matrix material and also as a binder. Regarding instant claims 3 and 2, the reference teaches the wet-film can be dried in the absence of uncontrolled air currents, such as ethanol, isopropanol, acetone, methylene chloride, or any combination thereof. Regarding claim 8 the reference teaches that it is desirable that the size of the particulate a particle size of 150 microns or less, for example 100 microns or less (page 14, lines 29-30). As per instant claim 9, the reference teaches using polyvinyl pyrrolidone as a binder which contribute to the ease of formation and general quality of the films (page 38, lines 21-24) and hydroxypropyl cellulose as an additive and as a film-forming polymer with HPMC (claim 7, page 23, lines 25-26, Tables 12, 13 and 15 and Examples CJ-DB in page 69+). Further, both PVP and HPC can be used in the film as additives (page 36, lines 20 and 28). It is expected however that either polyvinyl pyrrolidone or hydroxypropyl cellulose should accrue all of its properties including being a binder in the film because a compound and its properties are not separable. Regarding claim 10, Yang teaches that additives including PVP and HPC can be included in an amount of about 3% to 50% and more desirably within the range of 3% to 20%. As per instant claim 11, the reference discloses that desirably, the solvent content of the combination is at least about 30% by weight of the total combination. Regarding claim 12, Yang teaches that the initial thickness of the film before drying is about 500 μm to about 1,500 μm, or about (page 44, lines 1-2). This range overlaps with the range recited in the claim 400-1500 microns and 150-600 microns. Regarding the dry thickness required in claim 18, the reference teaches that desirably, the dried films will have a thickness of 
Yang teaches an active OR other components as desired in the film (page 39, line 7), thus the film may not contain an active agent. However, the reference lacks teaching adding an active agent in an outer layer as recited in instant claims 4 and 5, the value of the theoretical porosity recited in claims 13 and 18, the stabilizer recited in claim 15 and the active ingredient loading recited in claim 16.
Breitenbache teaches an invention that pertains to oral applicable therapeutic dosage forms, in particular to orodispersible films. Regarding claim 4 and 15, Breitenbache teaches that the invention especially is directed to orodispersible films comprising a base layer substantially free of therapeutically active agents and a top layer comprising the desired therapeutically active agents (abstract, page 2, lines 22-24). The top layer is applied as solution or dispersion containing a solvent (claim 1 and page 2, line 28), a second film forming substance such as hydroxypropyl cellulose (claims 1 and 6). Note that HPC is the binder recited in instant step i as recited in the 
It would have been obvious to a person having ordinary skill in the art to add the active agent in a topical layer disclosed by Yang as taught in Breitenbache because such topical layer should release the active agent instantly in the very first second of administration without any delay and thus can be used to administer critical drugs that should be given to patients without any delay. Further, as Breitenbache teaches it would also help in the avoidance of active agents waste because the active agent is added after casting and in a preferred embodiment, even after cutting. Also, using highly potent low-dose drugs providing content uniformity is easier (page 1, line 21-22). 


Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABILA G EBRAHIM/           Examiner, Art Unit 1615            

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615